                                                  THE HONORABLE BRIAN D. LYNCH
1                                                 CHAPTER 13
                                                  HEARING DATE: February 4, 2020
2
                                                  HEARING TIME: 1:00 P.M.
3                                                 LOCATION: Vancouver, Washington

4

5

6

7

8

9

10                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12     In re:                                     Case No.: 18-44220-BDL
13     MARK DANIEL HOUSE and                      TRUSTEE’S RESPONSE TO DEBTORS'
       CHRYSTAL MARIE HOUSE,                      MOTION TO MODIFY CHAPTER 13 PLAN
14
                                                  FILED 1/2/2020
15                                     Debtors.

16          COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and responds to
17
     Debtors' Motion to Modify Chapter 13 Plan Filed 1/2/2020 (“Motion”) (ECF No. 38), as
18
     follows:
19
                                            BACKGROUND
20
            Debtors filed this Chapter 13 case on December 18, 2018. The applicable commitment
21
     period is sixty months. The case is currently in the fourteenth month. The bar date for filing
22
     non-governmental claims was February 26, 2019. Filed unsecured claims total $132,357.99.
23
     Debtors propose to pay at least $0 to allowed nonpriority unsecured claims.
24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     RESPONSE                                                                   2122 Commerce Street
                                                  -1                               Tacoma, WA 98402
                                                                                        (253) 572-6600
                                                   RESPONSE
1

2
         ☒ Schedules or other documentation insufficient: Debtor must provide evidence of the
           claimed additional medical expenses.
3

4
             WHEREFORE, Trustee requests that the Motion be denied.
5

6            DATED this 27th day of January 2020.

7

8                                                          /s/ Matthew J.P. Johnson
                                                           Matthew J.P. Johnson, WSBA# 40476 for
9
                                                           Michael G. Malaier, Chapter 13 Trustee
10

11

12
                                           CERTIFICATE OF MAILING
13
             I certify under penalty of perjury under the laws of the United States that on January 27, 2020, I
14   caused to be mailed via first class mail a true and correct copy of the Trustee’s Response to Debtors’
     Motion to Approve Amended Chapter 13 Plan to the following:
15
             Mark Daniel House
16           Chrystal Marie House
             191 Curtis Drive
17           Longview WA 98632

18          The following parties received Trustee’s Response to Debtors’ Motion to Approve Amended
     Chapter 13 Plan via ECF:
19
             Ellen Ann Brown
20           Michael H. Hekman
             Nikole Montufar
21           United States Trustee

22           Executed at Tacoma, Washington this 27th day of January, 2020.

23
                                                               /s/ Ruth Wilson
24                                                             Motion Coordinator for
                                                               Michael G. Malaier, Chapter 13 Trustee
25
                                                                                           Michael G. Malaier
                                                                                   Chapter 13 Standing Trustee
     RESPONSE                                                                          2122 Commerce Street
                                                     -2                                   Tacoma, WA 98402
                                                                                               (253) 572-6600
